Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22, 28-36 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0110428 to deJuan et al. 
Regarding claim 21, deJuan et al. discloses a method (see Figs. 15 and 17) comprising:
(a) inserting an instrument (device 10’) through an anterior region of a patient's eye (step 302; Figs. 15 and 17; paragraph 182);
(b) traversing a vitreous region of the patient's eye with the instrument (step 304; Figs. 15 and 17; paragraphs 183, 185); 
(c) positioning a distal portion of the instrument at a posterior region of the patient's eye, adjacent to a retina of the patient's eye (step 304; Figs. 15 and 17; paragraphs 185-186); 
(d) advancing a fluid delivery element (cannula 44’) of the instrument through the retina (Figs. 15 and 17; paragraph 186); and 
(e) delivering a fluid (bioactive agent is a fluid; paragraph 147) to the posterior region of the patient's eye via the advanced fluid delivery element (steps 306 and 308; Figs. 15 and 17; paragraph 186).
Regarding claim 22, deJuan et al. discloses the claimed invention as discussed above concerning claim 21, and deJuan et al. further discloses that the instrument including a first cannula (cannula 44’; Fig. 18 and paragraph 192), the act of inserting the instrument through the anterior region of the patient's eye comprising inserting the first cannula through the anterior region of the patient's eye (paragraphs 185-186, and 192 and see Figs. 15 and 18).
Regarding claim 28, deJuan et al. discloses the claimed invention as discussed above concerning claim 21, and deJuan et al. further discloses further comprising arresting advancement of the fluid delivery element after a distal end of the fluid delivery element reaches a subretinal space in the patient's eye (paragraphs 185-186), the subretinal space being located between the retain and a choroid layer in the patient's eye (paragraphs 185-186), the act of arresting advancement of the fluid delivery element being performed after completing the act of advancing the fluid delivery element of the instrument through the retina and before performing the act of delivering the fluid to the posterior region of the patient's eye via the advanced fluid delivery element (paragraphs 185-186 and Step 306 and 308; Fig. 15).
Regarding claim 29, deJuan et al. discloses the claimed invention as discussed above concerning claim 21, and deJuan et al. further discloses that the act of delivering the fluid to the posterior region of the patient's eye comprising delivering the fluid between two layers of the patient's eye (paragraph 186; and step 306; Fig. 15).
Regarding claim 30, deJuan et al. discloses the claimed invention as discussed above concerning claim 29, and deJuan et al. further discloses that the two layers comprising the retina and a choroid layer, such that the fluid is delivered to a subretinal space (step 306; Fig. 15 and paragraph 186).
Regarding claim 31, deJuan et al. discloses the claimed invention as discussed above concerning claim 21, and deJuan et al. further discloses that the act of delivering the fluid to the posterior region of the patient's eye comprising: (i) delivering a first kind of fluid to the posterior region of the patient's eye (paragraphs 186, 191 and step 306; Fig. 15), and (ii) delivering a second kind of fluid to the posterior region of the patient's eye (paragraph 191 and step 308; Fig. 15).
Regarding claim 32, deJuan et al. discloses the claimed invention as discussed above concerning claim 31, and deJuan et al. further discloses that the first kind of fluid comprising a leading bleb fluid (paragraph 191 and step 306; Fig. 15), the second kind of fluid comprising a therapeutic agent (paragraph 191 and step 308; Fig. 15).
Regarding claim 33, deJuan et al. discloses the claimed invention as discussed above concerning claim 31, and deJuan et al. further discloses that the instrument remaining inserted through the anterior region of the patient's eye during the acts of delivering the first kind of fluid and delivering the second kind of fluid (paragraph 191; steps 306, 308; Fig. 15), such that the instrument is not removed from the anterior region of the patient's eye between the act of delivering the first kind of fluid and the act of delivering the second kind of fluid (paragraph 191).
Regarding claim 34, deJuan et al. discloses the claimed invention as discussed above concerning claim 21, and deJuan et al. further discloses that the act of delivering the fluid to the posterior region of the patient's eye comprising: (i) delivering a first volume of fluid at a first location in the posterior region of the patient's eye (paragraphs 186, 191 and step 306; Fig. 15), and (ii) delivering a second volume of fluid at a second location in the posterior region of the patient's eye (paragraph 191 and step 308; Fig. 15).
Regarding claim 35, deJuan et al. discloses the claimed invention as discussed above concerning claim 34, and deJuan et al. further discloses that the first volume of fluid comprising a leading bleb fluid (paragraph 191 and step 306; Fig. 15), the second volume of fluid comprising a therapeutic agent (paragraph 191 and step 308; Fig. 15).
Regarding claim 36, deJuan et al. discloses the claimed invention as discussed above concerning claim 34, and deJuan et al. further discloses that the instrument remaining inserted through the anterior region of the patient's eye during the acts of delivering the first volume of fluid and delivering the second volume of fluid, such that the instrument is not removed from the anterior region of the patient's eye between the act of delivering the first volume of fluid and the act of delivering the second volume of fluid (paragraph 191 and steps 306 and 308; Fig. 15).

Regarding claim 39, deJuan et al. discloses a method comprising:
 (a) inserting an instrument (device 10’) through an anterior region of a patient's eye (step 302; Figs. 15 and 17; paragraph 182); 
(b) traversing a vitreous region of the patient's eye with the instrument (step 304; Figs. 15 and 17; paragraphs 183, 185);  
(c) positioning a distal portion of the instrument at a posterior region of the patient's eye, adjacent to a retina of the patient's eye (step 304; Figs. 15 and 17; paragraphs 185-186);
(d) advancing a fluid delivery element (cannula 44’) of the instrument through the retina (Figs. 15 and 17; paragraph 186); 
(e) delivering a leading bleb fluid to the posterior region of the patient's eye via the advanced fluid delivery element (step 306; Figs. 15 and 17; paragraphs 186 and 191); and 
(f) delivering a therapeutic agent to the posterior region of the patient's eye via the advanced fluid delivery element after delivering the leading bleb fluid (step 308; Figs. 15 and 17; paragraphs 191).

Regarding claim 40, deJuan et al. discloses a method comprising:
(a) inserting an instrument (device 10’) through an anterior region of a patient's eye (step 302; Figs. 15 and 17; paragraph 182); 
(b) traversing a vitreous region of the patient's eye with the instrument (step 304; Figs. 15 and 17; paragraphs 183, 185); 
(c) positioning a distal portion of the instrument at a posterior region of the patient's eye, adjacent to a retina of the patient's eye (step 304; Figs. 15 and 17; paragraphs 185-186); 
(d) advancing a fluid delivery element (cannula 44’) of the instrument through the retina (Figs. 15 and 17; paragraph 186); 
(e) arresting advancement of the fluid delivery element when a distal end of the fluid delivery element reaches a subretinal space between the retina and a choroid layer of the patient's eye (step 304; Figs. 15 and 17; paragraphs 185-186); and 
(f) delivering a therapeutic agent to the subretinal space via the advanced fluid delivery element (steps 306, 308; Figs. 15 and 17; paragraphs 186 and 191).

Claim(s) 21 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0198511 to Varner et al.
Regarding claim 21, Varner et al. discloses a method comprising 
(a) inserting an instrument through an anterior region of a patient's eye (Fig. 3); 
(b) traversing a vitreous region of the patient's eye with the instrument (paragraph 64); 
(c) positioning a distal portion of the instrument at a posterior region of the patient's eye, adjacent to a retina (retina 110)of the patient's eye (paragraph 64); 
(d) advancing a fluid delivery element (cannula 44’) of the instrument through the retina (paragraph 66); and 
(e) delivering a fluid to the posterior region of the patient's eye via the advanced fluid delivery element (paragraph 67).
Regarding claim 37, Varner et al. discloses the claimed invention as discussed above concerning claim 21, and Varner et al. further discloses a method step of aspirating at least some of the delivered fluid from the posterior region of the patient's eye (paragraph 70). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2006/0110428 to deJuan et al. (hereinafter deJuan et al. ‘428), in further view of U.S. Patent No. 7,077,848 to deJuan, Jr. et al. (hereinafter deJuan et al. ‘848). 
Regarding claim 38, deJuan et al. ‘428 discloses the claimed invention as discussed above concerning claim 21, and deJuan et al. ‘428 further suggests that retinopexy could be performed on the retina, at a point where the fluid delivery element advanced through the retina, after completing the act of delivering the fluid to the posterior region of the patient's eye (paragraph 279), but does not expressly state that retinopexy is performed as part of the disclosed method.
deJuan et al. ‘848 teaches that a number of techniques may be employed for treating retinal detachments, including … retinopexy...” (see col. 1, lines 33-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the method of deJuan et al. ‘428 to include a final step of performing a retinopexy on the retina, at a point where the fluid delivery element advanced through the retina, after completing the act of delivering the fluid to the posterior region of the patient's eye (as suggested by deJuan et al. ‘428 in paragraph 279 and as taught by deJuan et al. ‘848 in col. 1, lines 33-35), since retinopexy is a known technique for treating retinal detachment (col. 1, lines 33-35 of deJuan et al. ‘848). 

Allowable Subject Matter
Claims 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783